Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 1 of 18




                    EXHIBIT 1
             Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 2 of 18

                                                                                                                                       PTO/AIN15 (03-13)
                                                                                                   Approved for use through 01/31/2014. 0MB 0651-0032
                                                                            U.S. Patent and Trademark Office. US. DEPARTMENT OF COMMERCE
Under the Paperwork Reduction Act of 1995. no persons are required to resoond to a collection of information unless itd1solavs a va!id 0MB control number.

                  UTILITY                                                        Attorney Docket No.                            I 29250-002735-US
             PATENT APPLICATION
                                                                                 First Named Inventor                           I Jae Hyun HWANG
                TRANSMITTAL                                                        Title
                                                                                                       SOFTWARE DEFINED NETWORKING BASED
                                                                                                       CONGESTION CONTROL
(ONLY FOR NEW NONP.ROVISIONAL APPLICATIONS UNDER
37 CFR 1.53{8))                                                                  Express Mail Label No.                         I
                                                                                                                                    Commissioner for Patents
                         APPLICATION ELEMENTS
                                                                                                       ADDRESS TO:                  P.O. Box 1450
See MPEP chapter 600 concerning utility patent application contents.
                                                                                                                                    Alexandria, VA 22313-1450

1      [J Fee Transmittal Form
             {PTO/SB/17 Or' equi·1alent)
                                                                                                                              ACCOMPANYING APPLICATION PARTS

2.
       □ Applicant asserts small entity status.
             See 37 CFR 1 27
                                                                                                        10.       D    Assignment Papers

       □ Applicant certifies micro entity status.            See 37 CFR 1.29.                                          (cover sheet & document(s))
3.           Applicant must attach form PTO/SB/15A or 8 or equivalent
4.     ~ Specification                          [Total Pages        51                                                    Name of Assignee
                Both the c!a1ms and abstract must start on a new page,              '
               (See MPEP § 608.01(a) formfonmdion on the preferred a.msngement)

5.     ~J    Drawing(s) (35 U.S.C 113)           [Total Sheets     7 J
                                                                  ---
                                                                                                                      I
6 Inventor's Oath or Oedaration                  [Total Pages                        J                  11.       □ 37 CFR 3.73(c) Statement
                                                                                                                       (when there is an ass;gnee)            D        Power of Attorney
(including substitute statements under 37 CFR 1.64 and assignments serving
oath or declamtion under 37 CFR 1.63(e))
                                                                                         as an
                                                                                                        12.       D    English Translation Document /if applicable)

        a.   LJ   Newly el<ecu:ed (origirial or copy)                                                   13. ~ Information Disclosure Statement
                                                                                                                          (PTO/SB/08 or PT0-1449)

        b.   DA        copy from a prior application (37 CFR 1.63(d))                                                     0    Copies of citations attached

7      0     Application Data Sheet ·see note below                                                     14.       0    Preliminary Amendment
             See 37 CFR 1.76 (PTOiAIAJ14 or equivalent)

6. □ CD-ROM or CD-R
             In duplicate_ large table, or Compu'er Program (Appendix)
                                                                                                        15.       D
                                                                                                                  :
                                                                                                                       Return Receipt Postcard
                                                                                                                       (MPEP § 503) (Shwld be specifically itemized)

             D        Landscape Table on CD

9       Nucleotide and/or Amino Acid Sequence Submission
        (if applicable, items a. - c. are required)
                                                                                                        1e_       O    Certified Copy of Priority Document(s}
                                                                                                                       (if foreign priority is claimed)
                                                                                                        17.       LJ   Nonpublication Request

        a.   D        Computer Readable Form (CRF)
                                                                                                                       Under 35 U.S.C.122 (b)(2)(B)(1). Applicant must attach form PTO/SBi35 or
                                                                                                                       equivalent

        b             Specification Sequerice listing on:                                               18.       □ Other.
                 i.   D    CD-ROM or CD-R (2 copies); or ii.      D          Paper

        c.   D        Statements verifying identity of above copies

*Note:       (1) Benefit claims under 37 CFR 1.78 and foreign priority claims under 1.&5 must be included in an Application Data Sheet (ADS)
             (2) For applications filed under 35 U.S.C. 111, the application must contain an ADS specifying the applicant if the applicant is an
                 assignee, persori to whom the inventor is under an obligation to assign, or person who otherwise shows sufficient proprietary
                 interest in the matter. See 37 CFR 1.46(b}

                                                                  18, CORRESPONDENCE ADDRESS
 0                                                                [------                                                                   D
        The address associated with Customer Number                                         30594                              I    OR              Correspondence address below


Name


Address

City                                                              I State          I                                                                  \ Zip Code   I
Country                              /---J                     I T~pho~,f                                     /                I    Email    I
 Signature
                        !/                     ;~--___ /                 (                             //                                    Date
                                                                                                                                                         I             June 11, 2014
 Name
 (Print/Type}
                      /1! Gary D· y a~r.t{i:ef                                '\
                                                                               \/
                                                                                            .......·                                     Registration No.
                                                                                                                                         (Attomey/Agerit)     I              35,416
                                                                                   •,•
                                           /
                                                                             I
                 Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 3 of 18

                                                                                                                                          PTO!SB/17 (03-13)
                                                                                                    Approved for use through 01131/2014. 0MB 0651-0032
                                                                                US. Patent and Trademark Office; US DEPARTM::NT OF COMMERCE
 Under t he Paperwork Reduction Act of 1995, no oerson are reauired to respond to a collection of informatiOn uniess ii displays a valid OMS control number
                                                                                                                           Complete if known
                                                                                              Application Number              New Application
             FEE TRANSMITTAL                                                                  Filing Date                     June 11, 2014
                                                                                              First Named Inventor            Jae Hyun HWANG

      □                                                               37          1.27
            Applicant asserts small entity status. See                     CFR                Examiner Name                   Not Yet Assl<;:1ned

      □
            A.pplicant certifies micro entity status. See 37 CFR 1.29.                        Art Unit                        Not Yet Assigned
            Form PTO/S8115A or 8 or equivalent must either be enclosed
            or have been submitted previously
                                                                                              Practitioner Docket No.         29250-002735-US
TOTAL AMOUNT OF PAYMENT                                I   ($)       2,160.00
METHOD OF PAYMENT (check all that apply)
 Dcheck                D      Credit Card            [ ] Money Order             ONone             D      Other (please identify):

[!J Deposit Account                    Deposit Account Number:                      08-0750                Deposit Account Name:      Harness, Dickey & Pierce, P.L.C.
            For the above-identified deposit account, the Director is hereby authorized to; (check ail that appiy)
              0       Charge fee(s) indicated below                                                D      Charge fee(s) indicated below, except for the filing fee

              0Charge any additional lee(s) or underpayment of
              fee(s) under 37 CFR 1.16 and 1.17
                                                                                                   0
                                                                                Credit any overpayment of fee(s)

WARNING: Information on this form may become public. Credit card information should not be included on this fonn. Provide credit card
information and authorization on PTO-2::J38.
FEE CALCULATION
1. BASIC FILING, SEARCH, AND EXAMINATION FEES (U                                    = undiscounted fee; S =small entity fee; M::: micro entity fee)
                                       FILING FEES                                  SEARCH FEES                       EXAMINATION FEES
 A;;rnlication rt12e           !Lill       &ill    M.J1l.                  .v..ru          ~          M.J1l.       Q.ill        ~           M.J1l.          Fees Paid     m
  Utility                       280        140'     70                      600            300           150        720           360         180             1,600.00
  Design                        180         90      45                      120            60             30        460           230         115
  Plant                         180         90      45                      380            190            95        580           290         145
  Reissue                       280         140     70                      600            300           150       2,160        1,080         540
  Provisional                   260         130     65                  0                   0    0                   0         0         0
• The $140 small entrty status filing fee for a utility application is further reduced to $70 for a small entity status applicant who files the application v;a EFS-Web.
2. EXCESS CLAIM FEES
Fee Descri1;1tion                                                                            Undiscounted Fee(~!            Small Entitl£ Fee {$)         Micro Entit)1 Fee(§)
Each claim over          20   (including Reissues)                                                       80                            40                            20
Each independent claim over                 3 (including        Reissues)                                420                          210                           105
Multiple dependent claims                                                                                780                          390                           195
  Total Claims                          Extra Claims                 ~                            Fee Paid     m                       Multii;1!e De1,1endent Claims
      20        - 20 or HP=                     X                                    -                                               Fee{$!                 Fee Paid   m
  HP = highest number of total claims paid for, if greater than 20.
  lnde1;1. Claims                       Extra Claims                 ~                            Fee Paid     m
             4          - 3 or HP=               1         )(
                                                                     420.00          =              420.00
 HP = highest number of independent claims paid for, if greater than 3.
3. APPLICATION SIZE FEE
If the specification and drawings exceed 10C sheets of paper (excluding e!ectronicallyfiled sequence or computer llstings under 37 CFR 1 52(e)). the application size
feadue is $400 ($200 for small entity) ($100 for micro entity) for each additionai 50 sheets or fraction thereof. See 35 U.S.C. 41(a)(1)(G) and 37 CFR 1.16(s).
           Total Sheets                Extra Sheets                   Number of each additional 50 or fraction thereof                 ~                     Fee Paid($)
                 44       -100 =-                          150 =-                             (round up to a whole number) x                         =
4. OTHER FEE(S)                                                                                                                                              Fees Paid    m
      Non-English specification,           $130 fee (no small or micro entity discount)
Non-electronic filing fee under 37 CFR 1.16(t) for a utility application, $400 fee ($200 small or micro entity)
Other (e.g., late filing surcharge):                       Late Declaration Surcharoe                                                                           ·140.00
SUBMITTED BY                        _/           1,/". J        ,,,..//                       /
S!9nature
                          /                          ,,/<.., 1<---..
                                                                ,,
                                                                                         ~ Registration r,o.
                                                                                              (Attorney/Agent)       35,416          Telephone           (703) 668-8000
N~:me {Print/TyP}l1       Gary D. Ya,ctlra/                                 \ /                                                      Date                June 11, 2014
 ·:              (                           /
       l                                                                    '/
           Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 4 of 18




                                                                                   PATENT
                     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

  Applicants:              Jae Hyun HWANG, et al.     Conf. No.:   9013

  Application No,:         14/302,052                 Examiner:    Sai Ming CHAN

  Filing Date:             June 11, 2014              Art Unit:    2462
                           SOFTWARE DEFINED NETWORKING BASED CONGESTION
  Title:
                           CONTROL
  Atty. Dkt. No.:          29250~002735-US


Customer Service Window                                                 March 30, 2016
Randolph Building
40 l Dulany Street
Alexandria, VA 22314
Mail Stop Amendment


                             AMENDMENT UNDER 37 C.F.R. §1.111
Sir:

       In response to the non-final Office Action mailed January 12, 2016, the

follovJing amendments and remarks are respectfully submitted in connection with the

above-identified application.


       Amendments to the Claims begin on page 2.
       Remarks begin on page 13 of this Amendment.

           .·   ,.            Claims              mghest number              Present
                           remaining after       previously paid for         extn.
  Total                          20          ~
                                                         20            :::
                                                                                  0

  Independent                    4           ~
                                                         4             =          0
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 5 of 18

                                                             Application No. 14/302,052
                                                   Attorney Docket No. 29250-002735-US


                             AMENDMENTS TO THE CLAIMS

       The following listing of claims will replace all prior versions and listings of

claims in the application.

       LISTING OF CLAIMS




L (Currently Amended} A method of adjusting bandwidth allocation by a network

switching element in a communications network, the network switching element

including a target port, the method comprising.:

       monitoring, by the network switching element, a data flow traversing the target

port of the network switching element;

       determining, by the network switching element, a bandwidth allocation for the

target po.rt, the bandwidth allocation for the target port being a bandwidth that is

currently allocated for the data flow;

       determining, by the network switching element, a fair-share bandwidth

allocation for the target port, the fair-share band\Vidth allocation being a proportional

allocation of a total bandwidth of the network switching element; and

       adjusting, by the net\vork switching element, the band\\ridth allocation for the

target port based on the fair-share: bandwidth allocation,



2. (Currently Amended) The method of claim 1, wherein the network switching element

includes a plurality of ports. the plurality of ports including the target port, and each

of the plurality of ports is assigned a corresponding bandwidth allocation, and the

determining the fair•share bandwidth allocation comprises:




                                            2
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 6 of 18

                                                             Application No. 14/302,052
                                                   Attorney Docket No. 29250-002735-US


       determining a weight value for each of the plurality of ports of the network

switching element;

       determining a total weight value based on the weight value of each of the

plurality of ports; and

       determining the fair-share bandw'i,dth allocation for the target port based on the

weight value of the target port and the total weight value.



3. (Original) The method of claim 2, wherein the monitoring comprises:

       receiving a data packet associated 'With the data flow;

       determining whether the received data packet is one of a flow termination

packet and a flow initiation packet;

       increasing the total weight value by the ·weight of the target port if the received

data packet is a flow initiation packet; and

       decreasing the total weight value by the weight of the target port if the received

data packet is a flow termination packet



4. (Original) The method of claim 2, wherein the determining the bandwidth allocation

for the target port comprises:

       determining a link capacity for the target port, the link capacity being a highest

amount of bandwidth that may be allocated to the target port;

      determining a round trip time (RTI) associated with the data flow; and

       determining the bandwidth allocation for the target port by multiplying the link

capacity by the RTT.




                                               3
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 7 of 18

                                                           Application No. 14/302,052
                                                 Attorney Docket No. 29250-002735-US


5. (Original) The method of claim 4, wherein the determining the fair~share bandv.-'idth

allocation further comprises:

       determining a fair-share weight value by dividing the weight value of the target

port by the total weight value; and

       determining a weighted fair-share bandwidth allocation by multiplying the fair-

share weight value by the bandwidth allocation for the target port.



6. (Original) The method of claim 2, wherein the monitoring comprises:

      defining a time out value for a timer, the timer being associated with the

band'Width allocation for the target port; and

       determining that a timeout event has occurred \Vith respect to the data flow

based on expiration of the timer.



7. {Original) The method of claim 6, wherein the monitoring further comprises:

       receiving a data packet associated with the data flow;

       resetting the timer to be equal to the timeout value if the timeout event does not

occur before the data packet is received; and

      decreasing the total weight by the weight of the target port if the timeout event

does occur before the data packet is received.



8. (Original} The method of claim 7, wherein the monitoring further comprises:

      increasing the total weight by the weight of the target port when a subsequent

data packet is received after the timeout event occurs.




                                            4
        Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 8 of 18

                                                           Application No. 14 /302,052
                                                 Attorney Docket No. 29250-002735-US


9. {Original) The method of claim 8, wherein the monitoring further comprises:

        determining a timeout fraction based on a number of times that the total weight

is increased by the weight of the target port when the subsequent data packet is

received after the timeout event occurs~

        determining a target fraction based on the timeout fraction; and

        adjusting the timeout value based on the target fraction.



10. (Original) The method of claim 6, wherein the timeout value is based on a desired

minimum timeout value and a desired maximum timeout value, and the desired

minimum timeout value is larger than a round trip time {RTT) associated with the data

flow.



1 L (Currently Amended) A method of adjusting bandwidth allocation by a network

controller in a communications network; the network controller being configured to

control a network switching elementj the network switching element including a target

port, the method comprising:

        receiving, by the network controller, data flow information from the network

switching element, the data flow information including information about data flows

traversing of the target port of the network switching element;

        determining, by the network controller, a bandwidth allocation of the target

port based on the data flow information, the bandwidth allocation of the target port

being a bandwidth that is currently allocated for each of the data flows traversing the

target port;




                                            5
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 9 of 18

                                                             Application No. 14/302,052
                                                   Attorney Docket No. 29250-002735-US


       determining, by the network controller, an over-subscription ratio, the over-

subscription ratio being a ratio of the bandwidth allocation of the target port to a

number of data flows traversing the target port;

       transmitting. by the network controller, the over-subscription ratio to the

network switching element based on the over-subscription ratio and a threshold value;

       determining, by the network controller, a fair-share bandvlidth allocation for the

target port based on the over-subscription ratio and the threshold value, the fair-

share band\\-idth allocation being a proportional allocation of a total bandwidth of the

network s'Witching element; and

       adjusting, by the network controller, the bandwidth allocation for the target

port based on the fair-share bandwidth allocation.


12. (Currently Amended) The method of claim 11. wherein the network switching

element includes a plurality of ports, the plurality of ports including the target port,

and each of the plurality of ports is assigned a corresponding bandwidth allocation,

and the determining the fair-share bandwidth allocation for the target port comprises:

       determining the bandwidth allocation for each of the plurality of ports oLthe

network switching element;

       determining a weight value for each of the plurality of ports;

       determining a total weight value based on the weight value for each of the

plurality of ports; and

       determining the fair-share bandwidth allocation for the target port based on the

weight value of the target port and the total weight value.




                                            6
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 10 of 18

                                                            Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US


13. {Original} The method of claim 12, wherein the determining the bandwidth

allocation for each of the plurality of ports comprises:

       determining a link capacity for the target port, the link capacity being a highest

amount of band-width that is able to be allocated to of the target port;

      determining a round trip time (RTT) for one of the data flows traversing the

target port; and

      determining the bandwidth allocation for the target port by multiplying the link

capacity by the RTI.



14. {Original) The method of claim 13, wherein the determining the fair-share

bandwidth allocation for the target port comprises:

       determining a fair-share weight value by dividing the weight value of the target

port by the total weight value; and

       determining a network fair-share bandwidth allocation by multiplying the fair-

share weight value by the bandwidth allocation of the target port.



15. (Currently Amended) The method of claim 14, wherein the network switching

element is associated with a secondary network switching element, the secondary

network switching element including a secondary set of ports, and the secondary

network switching element determines a weighted fair-share bandwidth allocation for

each of the secondary set of ports.




                                             7
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 11 of 18

                                                               Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US




16. {Original) The method of claim 15, wherein the adjusting the bandvJidth allocation

for the target port comprises:

       determining a data flow traversing the target port and a secondary target port,

the secondary target port being one of secondary set of ports;

       determining the weighted fair~share bandwidth allocation for the data flow

traversing the target port and the secondary target port;

       determining the network fair-share bandwidth allocation for the data flow

traversing the target port and the secondary target port;

       adjusting the bandwidth allocation for the target port based on the weighted

fair-share bandwidth allocation when the weighted fair-share band,vidth allocation is

less than the network fair-share band~ii.dth allocation; and

       adjusting the bandwidth allocation for the target port based on the nevNork

fair-share bandwidth allocation when the network fair-share bandwidth allocation is

less than the weighted fair-share bandwidth allocation.



17. {Currently Amended) An edge switch for adjusting bandwidth allocation in a

communications net\vork, the edge switch including a target port, the edge switch

configured to:

       monitor a data flow traversing the target port;

       determine a bandwidth allocation for the target port, the bandwidth allocation

for the target port being a bandwidth that is curre.ntly allocated for the data flow;




                                             8
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 12 of 18

                                                               Application No. 14/302,052
                                                     Attorney Docket No. 29250-002735-US


       determine a fair-share bandwidth allocation for the target port, the fair-share

bandwidth allocation being a proportional allocation of a total bandwidth of the

network switching element; and

       adjust the bandwidth allocation for the target port based on the fair-share

bandwidth allocation.


18. (Currently Amended) The edge switch of claim 17, wherein the edge S\vitch

includes a plurality of ports, the plurality of ports including the target port, and each

of the plurality of ports is assigned a corresponding bandwidth allocation, and in the

determining the fafr-share bandwidth allocation, the edge switch is configured to:

       determine a weight value for each of the plurality of ports of the network

switching element;

       determine a total weight value based on the weight value of each of the plurality

of ports; and

       determine the fair-share bandwidth allocation based on the weight value for the

target port and the total weight value.



19. (Original) The edge switch of claim 18, wherein, in the determining the bandwidth

allocation for the target port, the edge sv..'itch is configured to:

       determine a link capacity for the target port, the link capacity being a highest

amount of bandwidth that is able to be allocated to the target port;

       determine a round trip time {RIT) associated with the data flow;

       determine the bandwidth allocation for the target port by multiplying the link

capacity by the RTT;




                                               9
      Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 13 of 18

                                                            Application No. 14/302,052
                                                  Attorney Docket No. 29250-002735-US


       determine a fair-share weight value by dividing the weight value for the target

port by the total weight value; and

       determine a weighted fair-share bandwidth allocation by multiplying the fair-

share weight value by the bandwidth allocation for the target port,



20. (Currently Amended) A Software Defined Networking {SDN} controller for adjusting

band\vidth allocation in a communications network, the SON controller being

configured to control an aggregation switch, the aggregation s'Vlitch including a target

port, the SDN controller is configured to:

      receive data flo\v information from the network s\\,J.tching element, the data flow

information including information about data flows traversing .of the target port;

       determine a bandwidth allocation of the target port based on the data flow

information, the bandwidth allocation of the target port being a bandwidth that is

currently allocated for each of the data flows traversing the target port;

       determine an over-subscription ratio, the over~subscription ratio being a ratio of

the bandwidth allocation of the target port to a number of data flows traversing the

target port; and

      transmit the over-subscription ratio to the aggregation switch based on the

over-subscription ratio and a threshold value;

      determine a fair-share bandwidth allocation for the target port based on the

over-subscription ratio and the threshold value, the fair-share bandwidth allocation

being a proportional allocation of a total bandwidth of the network switching eleme.nt;

and




                                             10
      Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 14 of 18

                                                      . Application No. 14/302~052
                                            Atto.mey Docket No. 29250-002735-US


      adjust the bandwidth allocation for the target port based on the fair-share

bandwidth allocation.




                                       11
      Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 15 of 18

                                                           Application No. 14/302,052
                                                 Attorney Docket No .. 29250-002735-US


                                       REMARKS

       Claims 1-20 are pending in this application. Claims 1, 11, 17 and 20 are the

independent claims. Claims l, 2, 11, 12, 15, 17, 18 and 20 are amended.

Reconsideration and allowance of the present application is respectfully requested.

      Applicant appreciates the Examiner's acknowledgement and consideration of

the drawings filed June 11, 2014.



                        Rejections under 35 U.S.C. §102 - .Ma

      Claims l and 17 stand rejected under 35 U.S.C. §102(b) as being anticipated by

U.S. Patent 8,949,444 to Ma et al. ("Ma"). This rejection is respectfully traversed.

      With regard to claim l, Ma teaches a flow control scheme that takes place at a

proxy device 120. Specifically, the proxy device 120 monitors round trip times (R'IT) of

acknowledgement messages (ACKs) for data flows leaving source ports (associated 'With

user device 110) and arriving at destination ports (associated with resource 130), in

order to allow the proxy device to reallocate data flows to the appropriate source /

destination ports. Based on this understanding, Ma does not teach "monitoring, by

the network switching element, a data flow traversing the target port of the s\V:itching

element" (as recited in claim 1). That is to say, Ma does not monitor data traveling

through a "target port,, of the proxy device 120, itself. Instead, Ma only monitors data

flows from ports that are at the user device 110 or the resource 130, where the user

device 110 and resource 130 are not a "network switching element» (as recited in claim

1).

      Furthermore, Ma does not teach regulating a band\'1.ddth for a port at the proxy-

device 120. Rather,. as described in col. 9, 1. 3-24 (relied upon by the Examiner), Ma




                                            12
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 16 of 18

                                                            Application No. 14/302,052
                                                 Attorney Docket No. 29250-002735-US


teaches regulating data flow for bandwidth allocation of ports at the user device 110

and resource 130 {i.e., at a source and destination of the data flow}, For this reason,

Ma does not teach "determining, by the network switching element, a bang.width

allocation for the target port, the bandwidth allocation for the target port being a

bandwidth that is currently allocated for the data flow,,. "determining, by the network

switching element, a fair-share bandwidth allocation for the target port, the fair-share

bandwidth allocation being a proportional allocation of a total bandwidth of the

network element" and "adjusting, by the network switching element, the bandv,.iidth

allocation for the target port based on the fair-share bandwidth allocation" (as recited

in claim l}. For these reasons, Ma does not teach all of the limitations of claim 1.

       With regard to independent claim 17, Applicant asserts that this claim contains

features similar to claim 1, such that at least the same arguments can be made.

       For at least the reasons argued above, Applicant asserts that independent

claims I and 17 are patentable. Therefore, Applicant respectfully requests that this

art ground of rejection of these claims under 35 U,S,C, §102 be withdrawn.



Rejections under 35 U.S.C. §103-Ma in view of various combinations o,(Excell

                                      and Matthews

       Claims 2, 6, 18 stand rejected under 35 U.S.C. §l03(a) as being unpatente,ble

over Ma in view of various combinations of U.S. Patent 6,714,555 to Excell et al.

("Excell") and U.S. Patent Publication 2012/0195192 to Matthews et al. ("Matthews").

This rejection is respectfully traversed.

       Excell and Matthews do not remedy the deficiencies of Ma, •.vi.th regard to

claims 1 and 17, nor does the Examiner make such an assertion. Therefore, claims 1




                                            13
      Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 17 of 18

                                                           Application No. 14/302,052
                                                 Attorney Docket No. 29250-002735-US


and 17 are patentable over any combination of Ma, Excell and Matthews. Due at least

to the dependence of the remaining claims on respective claims 1 and 17, Applicant

asserts that the remaining claims are also patentable.             Therefore, Applicant

respectfully requests that this art ground of rejection of these claims under 35 U.S.C.

§ 103 be withdrawn.



                               Allowable Subject Matter

       Applicant notes v.ith appreciation the Examiner's indication that claims 11-16

and 20 are allowed, and claims 3·5, 7•10 and 19 contain allowable subject matter.

However, Applicant asserts that all of the pending claims are patentable, for at least the

reasons argued above.




                                            14
       Case 6:20-cv-01083-ADA Document 28-2 Filed 07/26/21 Page 18 of 18

                                                                     t\.pplk~,,~tion No, 14 / 302,052
                                                         Atton1ey DcH::1<:.x~t No, 292~:i0-002n-35-US


                                            CONCLUSION

        "ln vie'N of the n.bove rernark~~ and ,\tnend1ncnts, Applicant respectfully subrn.its

that each of the ntlections has been addressed a.nd overcon::ice, placing the p.rescnt

.:lpplictttion in condition fo:r alkr\w'l.nce, /\ nQt:ice t<) that effect is rcspect:full,Y reque$tecL




       Should thf'.re be any outstanding mattf~rs that need to be ro;c;<)lv<:~d in the



at the telephone nurnber below',




OB-(Yl50 for ax,y additio.rrn.1 fees: required unckr ;37 CS,R § 1.16 or under 37 C.F.R §

1. 17: particularly, extension of tirne fees,




                                       By




                                               P,O,    BQX   8910
                                               Res.ton, Virginift 2019~:i
      ,:::'7:,                                 1703) 668-3000
(1:DY/CES,lvv\V
     ,    .




                                                  15
